         Case 2:21-mj-00014-KJN Document 3 Filed 01/25/21 Page 1 of 1

                       SPECIAL CONDITIONS OF RELEASE


                                                     Re: Tommy Frederick Allan
                                                     No.: 2:21-MJ-00014-KJN
                                                     Date: January 22, 2021

1. You must report to and comply with the rules and regulations of the Pretrial Services
   Agency;

2. You must report telephonically to the Pretrial Services Agency following your release from
   custody;

3. You must reside at a location approved by the pretrial services officer and not change your
   residence without the prior approval of the pretrial services officer;

4. You must cooperate in the collection of a DNA sample;

5. You must restrict your travel to the Eastern District of California, unless otherwise
   approved in advance by the pretrial services officer;

6. You must surrender your passport, or file a Declaration of Lost Passport, to the Clerk, U.S.
   District Court, and you must not apply for or obtain a passport or any other travel
   documents during the pendency of this case;

7. You must not possess, have in your residence, or have access to a firearm/ammunition,
   destructive device, or other dangerous weapon; additionally, you must provide written
   proof of divestment of all firearms/ammunition currently under your control;

8. You must refrain from excessive use of alcohol or any use of a narcotic drug or other
   controlled substance without a prescription by a licensed medical practitioner; and you
   must notify Pretrial Services immediately of any prescribed medication(s). However,
   medicinal marijuana prescribed and/or recommended may not be used;

9. You must submit to drug and/or alcohol testing as approved by the pretrial services officer.
   You must pay all or part of the costs of the testing services based upon your ability to pay,
   as determined by the pretrial services officer; and,

10. You must report any contact with law enforcement to your pretrial services officer within
    24 hours.
